   

ase 2:19-cr-20793-GAD-APP ECF No. 13 filed 12/03/19 PagelID.25 Page 1of7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Case: 2:19-cr-20793
Plaintiff, Judge: Drain, Gershwin A.
MJ: Patti, Anthony P.
Filed: 12-03-2019 At 03:26 PM
Vv. INDI USA V KEITH EDWARO-GERALD DOTS
ON (LG)

KEITH EDWARD-GERALD DOTSON, Vio: 18 U.S.C. § 2252A(a)(2)
18 U.S.C. § 2252A(a)(5)(B)

 

 

Defendant. Forfeiture Allegations .
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 2252A(a)(2)
Distribution of Child Pornography

In or about December of 2018, in the Eastern District of Michigan, the
defendant, KEITH EDWARD-GERALD DOTSON, did knowingly distribute child
pornography as defined in 18 U.S.C. § 2256(8); and the images distributed by the
defendant had been mailed, shipped, and transported using the Internet, a means and
facility of interstate or foreign commerce, and had been mailed, shipped, and
transported in or affecting interstate or foreign commerce by any means, including

by computer, in violation of Title 18, United States Code, Section 2252A(a)(2).

 
   

ase 2:19-cr-20793-GAD-APP ECF No. 13 filed 12/03/19 PagelID.26 Page 2 of 7

COUNT TWO
18 U.S.C. § 2252A(a)(2)
Receipt of Child Pornography

From on or about January 12, 2018, to on or about December 9, 2018, in the
Eastern District of Michigan, the defendant, KEITH EDWARD-GERALD
DOTSON, did knowingly receive child pornography as defined in 18 U.S.C. §
2256(8); and the images received by the defendant had been mailed, shipped, and
transported using the Internet, a means and facility of interstate or foreign commerce,
and had been mailed, shipped, and transported in or affecting interstate or foreign
commerce by any means, including by computer, in violation of Title 18, United
States Code, Section 2252A(a)(2).

COUNT THREE
18 U.S.C. § 2252A(a\(5)(B)
Possession of Child Pornography

On or about July 9, 2019, within the Eastern District of Michigan, the
defendant, KEITH EDWARD-GERALD DOTSON, knowingly possessed one or
more computer hard drives, cell phones, CDs, DVDs, cameras, magazines,
periodicals, and other material which contained child pornography, as defined in
Title 18, United States Code, Section 2256(8), including but not limited to visual

depictions of real minors, prepubescent minors and minors who had not attained

twelve (12) years of age, engaged in sexually explicit conduct, that had been shipped

bo

 

 
   

ase 2:19-cr-20793-GAD-APP ECF No. 13 filed 12/03/19 PagelID.27 Page 3of7

and transported using any means and facility of interstate and foreign commerce,
had been shipped and/or transported in and affecting interstate and foreign
commerce, and were produced using materials that have been mailed, shipped and
transported in and affecting interstate and foreign commerce by any means, in
violation of Title 18, United States Code, Section 2252A(a)(5)(B).

FORFEITURE ALLEGATIONS

 

Upon conviction of the offense charged in Counts One through Three of the
Indictment, the defendant, KEITH EDWARD-GERALD DOTSON, shall, pursuant to
18 U.S.C. § 2253, forfeit to the United States the following:

i. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A, or 2252,
2252A, 2252B or 2260, or any book, magazine, periodical, film, videotape,
or other matter which contains any such visual depiction, which was
produced, transported, mailed, shipped, or received in violation of these
subsections;

ii. Any property, real or personal, constituting or traceable to gross profits or

 

other proceeds obtained from such offense; and
ili. Any property, real or personal, used or intended to be used to commit or to

promote the commission of such offense or any property traceable to such

property.

 
   

ase 2:19-cr-20793-GAD-APP ECF No. 13 filed 12/03/19 PagelID.28 Page 4of7

Such property includes, but is not limited to, the following items seized on July 9,

2019:

APPLE IPHONE X, Serial Number: F2RVVXTCJCL6

WESTERN DIGITAL CAVIAR BLUE HARD DRIVE, Serial
Number: WCAV33453369

WESTERN DIGITAL CAVIAR GREEN HARD DRIVE, Serial
Number: WCAV50201760

SEAGATE BARRACUDA 7200.7 HARD DRIVE, Serial Number:
4JSIJZHD

WESTERN DIGITAL CAVIAR SE WD800JD HARD DRIVE, Serial
Number: WMAM98$S01968

WESTERN DIGITAL CAVIAR SE WD800JD HARD DRIVE, Serial
Number:

WCANY2261177

WESTERN DIGITAL SE 16 WD2500AAKS, Serial Number:
WMART0478427

HITACHI 5K750-500 HARD DRIVE, Serial Number: 51HMDOBE
WESTERN DIGITAL SCORPIO BLUE WD6400BPVT H/D, Serial
Number: WX81LE7IAXCY3

WESTERN DIGITAL SCORPIO BLUE WD6400BPVT H/D, Serial
Number: WXB1AC045834

SEAGATE SRDOOFI HARD DRIVE, Serial Number: NA4T38OK
SEAGATE SRDOSPO HARD DRIVE, Serial Number: NASCLJE]
SEAGATE SRDOOFI HARD DRIVE, Serial Number: NA7KKGMS
SEAGATE FREEAGENT HARD DRIVE, Serial Number: 2GET33AN
LACIE LRDOTUI1 HARD DRIVE WITH ORANGE CASE, Serial
Number: 9999] 5070209590OR

SEAGATE FREEAGENT GOFLEX DESK H/D, Serial Number:
NAOJ7SSR

SEAGATE BLACKARMOR WS110 H/D, Serial Number: 2HCJ1GH8
19 JP] USB THUMB DRIVES

SILVER USB THUMB DRIVE

LEXAR USB THUMB DRIVE

UNKNOWN MAKE BLACK USB THUMB DRIVE

ROSE GOLD APPLE IPHONE 5 WITH GLITTER CASE

KODAK 1GB SD CARD

 
  

 

ase 2:19-cr-20793-GAD-APP ECF No. 13 filed 12/03/19 PagelID.29 Page 5of7

HEWLETT PACKARD PAVILION, DVH-1245DX, Serial Number:
CNF9254C94

SEAGATE BLACKUP PLUS HUB HARD DRIVE, Serial Number:
NA8TBIHA

CENTON DATASTICK PRO USB THUMB DRIVE

APPLE IPHONE, IMEI: 013442008351313

WESTERN DIGITAL EASY STORE HARD DRIVE, Serial Number:
WCC7K5KLKL7J

WESTERN DIGITAL EASY STORE HARD DRIVE, Serial Number:
WCC7K2HDP6TF

BLACK POWERSPEC G428 DESKTOP

LEXAR 8GB USB THUMB DRIVE

SEAGATE, XBOX SRDONF! HARD DRIVE, Serial Number:
NZ07KS46

SEAGATE EXPANSION SRDONF2 HARD DRIVE, Serial Number:
NA8FZ5XS

SANDISK EXTREME PLUS 32GB MICRO SD CARD WITH
SANDISK SD CARD ADAPTER

CANON VIXIA R42 VIDEO CAMERA, Serial Number:
642704502400

SEAGATE BARRACUDA LP HARD DRIVE, Serial Number:

5X WOOF85

WESTERN DIGITAL 2D400 HARD DRIVE, Serial Number:
WMAMC 1966897

HITACHI DK23FB-40 HARD DRIVE, Serial Number:
7TBFH4A1AE058

SEAGATE ST315323A HARD DRIVE, Serial Number: SEH0220B
WESTERN DIGITAL WD200 HARD DRIVE, Serial Number:
WMA6Y3951867

IBM DESKSTAR HARD DRIVE, Serial Number: SV0H7633
APPLE IPAD PRO, IMEI: 35544807061 9046

NIKON COOLPIX STARTER MEMORY CARD, Serial Number:
P/N: 2221-016

SANDISK, 128MC COMPACT FLASH CARD

If any of the property described in the paragraphs above as being forfeitable

pursuant to 18 U.S.C. § 2253, as a result of any act or omission of the defendant --

 
   

ase 2:19-cr-20793-GAD-APP ECF No. 13 filed 12/03/19 PagelD.30 Page 6 of 7

a. cannot be located upon the exercise of due diligence;

b. has been transferred to, sold to, or deposited with a third party;

c. has been placed beyond the jurisdiction of this Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without

difficulty;
the United States of America, pursuant to 21 U.S.C. § 853(p), as incorporated by 18
U.S.C. § 2253(b), intends to seek forteiture of all other property of the defendant up
to the value of the above described forfeitable property.
THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

 

MATTHEW SCHNEIDER
United States Attorney

8/ Matthew Roth
MATTHEW A. ROTH
Chief, Major Crimes Unit
211 W. Fort St., Suite 2001
Detroit, MI 48226

(313) 226-9186
matthew.roth2@usdoj.gov

 

s/ Devon Schutz

DEVON E. SCHULZ (P80959)

Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3211

(313) 226-0248

devon.schulz@usdoj.gov Date: December 3, 2019

 
Case 2:19-cr-20793-GAD-APP ECF No. 13 filed 12/03/19 Pagel RIGINAL

Case.2:19-cr-20793

 

 

 

 

 

 

 

 

 

 

 

 

; «ge i. Judge: Drain, Gershwin A.
United States District Court Criminal Case Cove — wi: Patti, Anthony P
Eastern District of Michigan Filed: 12-03-2019 At 03:26 PM
INDI USA V KEITH EQWARD-GERALD DOTS
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comple N (LG)
Companion Case Information Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)}(4)': Judge Assigned:
L Yes No AUSA’s Initials: ae
v
Case Title: USA v. Keith Edward-Gerald DOTSON
|
County where offense occurred : Wayne
Check One: [X]Felony L]Misdemeanor [_|Petty
Indictment/ iol ction --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 19-30587 }
Indictment/ Information --- based upon LCrR 57.10 (d) {Complete Superseding section below].
Superseding Case Information
Superseding to Case No: Judge:

 

 

[ ]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
{_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case. Sf
December 3, 2019 fw dul Carn a
Date Devon'E. Schulz’ ZL

Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: 313-226-9129

Fax: 313-226-0248

E-Mail address: devon.schulz@usdoj.gov

Attorney Bar #, P80959

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even thaugh one of them may have already been terminated.

5/16

 
